SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2013 Alto PalermoS.A. (APSA) (Exact name of Registrant as specified in its charter) Alto Palermo S.A. (APSA) (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x ALTO PALERMO S.A. (APSA) (THE “COMPANY”) REPORT ON FORM 6-K Attached is the English translation of the summary of the letter dated November 18, 2013, filed by the Company with the Bolsa de Comercio de Buenos Aires and the Comisión Nacional de Valores. By letter dated November 18, 2013, the Company reported that it has signedan agreementto extend thecreditline with IRSA INVERSIONES Y REPRESENTACIONESSOCIEDAD ANÓNIMA (“IRSA”) up tothe sumofUSD 14,500,000, in whichthe Company is thelenderandIRSA, the borrower. IRSA has already received USD 11,760,000 for up to 365 days at a rateLibor (1 year) +300bps (Annual Nominal Rate). The Audit Committeehasno objections towards this transaction. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. Alto Palermo S.A. (APSA) By: /S/ Saúl Zang Name: Saúl Zang Title: Responsible of relationship with the markets Dated: November 27, 2013
